 



Exhibit 10.4
AMENDMENT TO
EMPLOYMENT AGREEMENT
     This Amendment to the Employment Agreement (“Agreement”) between Harris
Interactive Inc., a Delaware corporation (“Company”), and Frank J. Connolly, Jr.
(“Executive”), dated as of January 1, 2005, is effective as of April 28, 2006.
     WHEREAS, the Company and the Executive entered into the Agreement and
reserved the right to modify the Agreement in accordance with Section 6.6 of the
Agreement; and
     WHEREAS, the interpretive guidance promulgated by the Treasury Department
pursuant to Section 409A of the Internal Revenue Code proposes to classify
certain severance arrangements as being non-qualified deferred compensation
plans subject to the provisions of Section 409A; and
     WHEREAS, the Executive’s employment with the Company will be terminated by
the Company without Cause (as defined in the Agreement) effective on April 30,
2006; and
     WHEREAS, certain amounts payable pursuant to Section 4.6 of the Agreement
will be deferred to satisfy the requirements of Section 409A(a)(2)(B)(i) for
purposes of operating the Agreement in good faith compliance with Section 409A
(even though the parties have not determined that such payments constitute a
“nonqualified deferred compensation plan” pursuant to Section 409A); and
     WHEREAS, the parties wish to amend the Agreement to memorialize such
deferral and their agreement regarding their good faith compliance with
Section 409A(a);
     NOW, THEREFORE, for good and valuable consideration, the receipt of which
is acknowledged, it is agreed as follows:
     1. Amounts payable by the Company to the Executive pursuant to
Section 4.6(a)(iii) and (iv) of the Agreement during the period beginning May 1,
2006 and ending on October 31, 2006 (“Deferral Period”) shall be deferred and
shall be paid to the Executive in a lump sum payment on November 1, 2006. For
purposes of clarification, the Executive is entitled to a pro rata bonus as set
forth in Section 4.6(a)(iii) of the Agreement for the fiscal year ending
June 30, 2006. In the event that such 2006 bonus would normally be paid to the
Executive before November 1, 2006, such bonus payment shall be deferred and paid
to the Executive on November 1, 2006. Notwithstanding the foregoing, in the
event that additional guidance is issued pursuant to Section 409A that provides
that all or a portion of the amounts payable to the Executive pursuant to
Section 4.6(a)(iii) and/or (iv) of the Agreement can be paid prior to
November 1, 2006 without causing such payments or any other payments to be come
subject to Section 409A(1), such amounts shall be paid to the Executive as soon
as practicable following the issuance of such additional guidance (but not
sooner than as originally required by Section 4.6(a)(iii) and (iv), and subject
to the timing requirements set forth in such additional guidance).
     2. Amounts payable by the Company to the Executive pursuant to
Section 4.6(a)(iii) and (iv) of the Agreement on or after November 1, 2006 shall
be paid as set forth in the Agreement (i.e., the base compensation payments due
on or after November 1, 2006 shall be paid as set forth in the Agreement and the
pro-rata performance bonus for the fiscal year ending June 30, 2006, to the
extent not payable pursuant to Section 1 above, shall be paid when such fiscal
year performance bonuses are paid to the other Company senior executives).
     3. Pursuant to Section 4.6(a)(v) of the Agreement, the Executive and his
spouse and dependents are eligible to continue to participate in the benefit
plans set forth in Section 3.3 of the Agreement. For the purposes of avoidance
of doubt as to the interpretation of 4.6(a)(v), the benefits to which the
Executive is entitled are the following and only the following listed benefits.
Executive (including as applicable his spouse and dependents) shall continue to
receive coverage under the Company’s health and dental insurance plans, and the
Company’s accidental death and dismemberment and travel accident plans and
programs, with same coverages as are provided to other executive officers.
Executive also shall continue to be covered by the Company’s long term
disability plans, and because salary replacement coverage under such plans will
not be available at the same level as is available to currently employed
executive officers, Executive shall receive a $10,000 compensatory lump sum
payment payable on November 1, 2006, or if earlier the first date on which
payments are made pursuant to section 1 hereof. Executive shall remit to the
Company amounts equal to the contribution toward premium payments under the
foregoing benefit programs for which executives of the Company are generally
responsible, such remittances being due at the same time as similar amounts are
paid by or withheld from

42



--------------------------------------------------------------------------------



 



compensation of other Company executives and being due without regard to the
pre- or post-tax effect of any such contribution payment. Following the Deferral
Period, the Company may deduct the applicable contribution payments from the
base compensation payments that are payable to the Executive pursuant to
Section 4.6(a)(iv) of the Agreement. In the event that during the Deferral
Period, the Executive and his spouse and dependents are no longer eligible to
participate in the foregoing listed benefit plans and the Company determines
that it will provide the “economic equivalent” as a cash payment or other
payment or benefit that is not exempt from the requirements of
Section 409A(a)(2)(B)(i), the Company shall not make such payments to the
Executive during the Deferral Period and shall remit such payments to the
Executive on November 1, 2006.
     4. No amounts are payable to the Executive pursuant to Section 4.6(a)(ii)
of the Agreement with respect to the Company’s fiscal year that ended in 2005.
     5. The parties acknowledge and agree that this Amendment has been made in
accordance with Section 6.6 of the Agreement.
     6. In the event the Executive’s employment is not terminated effective as
of April 30, 2006, this Amendment shall be void, ab initio.
     7. Except as expressly modified herein, the parties acknowledge and agree
that the terms and conditions of the Agreement remain in full force and effect.
This Agreement may be signed by electronic facsimile or by fax and any such
signature shall be binding upon the parties in the same manner as an original.
     IN WITNESS WHEREOF, this Amendment has been executed and delivered as of
the date first above written.

          HARRIS INTERACTIVE INC.    
 
       
By:
  /s/ Gregory T. Novak    
 
       
 
       
Name:
  Gregory T. Novak    
 
       
Title:
  President and CEO    
 
        /s/ Frank J. Connolly, Jr.           FRANK J. CONNOLLY, JR.    

43